      Case 1:18-cv-00681-RJL Document 156 Filed 02/18/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,                Civil Action No. 1:18-cv-00681-RJL
    v.                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




             PLAINTIFF’S NOTICE OF DEFENDANT BUTOWSKY’S
                  RECENT ACTION IN TEXAS LITIGATION




                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    Attorneys for Plaintiff Aaron Rich
            Case 1:18-cv-00681-RJL Document 156 Filed 02/18/20 Page 2 of 4



          In connection with Plaintiff’s Motion for an Anti-Suit Injunction and Motion for Sanctions,

Plaintiff Aaron Rich respectfully submits this Notice of Defendant Butowsky’s Recent Action In

Texas Litigation (“Notice”) to alert the Court that Defendant Butowsky continues to press the

Texas Litigation against Plaintiff’s counsel.

                                                *******

          Plaintiff filed this lawsuit on March 26, 2018, alleging, inter alia, that Defendant Butowsky

defamed Plaintiff. 1 Nearly a year later, on March 12, 2019, Defendant Butowsky sued Plaintiff’s

counsel in the U.S. District Court for the Eastern District of Texas, alleging, inter alia, that

Plaintiff’s counsel defamed Defendant Butowsky by alleging that Defendant Butowsky had

defamed Plaintiff (“the Texas Litigation”). 2

          On March 26, 2019, Plaintiff filed a Motion for an Anti-Suit Injunction (“Anti-Suit

Motion”), asking this Court to enjoin the Texas Litigation pending resolution of this case. 3

Separately, on December 30, 2019, Plaintiff filed a Motion for Sanctions against Defendant

Butowsky based on his failure to produce documents that the Court ordered him to produce on

July 31, 2019, and which Defendant Butowsky had committed to produce by December 23, 2019,

but which Defendant Butowsky still has not produced as of the time of this filing. 4

          This Court has encouraged Defendant Butowsky’s counsel to dismiss the Texas Litigation

against Plaintiff’s counsel. 5 Instead of doing that, Defendant Butowsky has continued to press the

Texas Litigation against Plaintiff’s counsel. Most recently, on February 14, 2020, Defendant


1
    See Dkt. 1.
2
    See Dkt. 52-2; 52-3.
3
    See Dkt. 52.
4
    See Dkt. 93.
5
    See, e.g., Dkt. 75 at 21:19-23.

                                                       1
         Case 1:18-cv-00681-RJL Document 156 Filed 02/18/20 Page 3 of 4



Butowsky filed in the Texas Litigation a proposed “supplemental complaint” in which Defendant

Butowsky asserted additional allegations and claims against Plaintiff’s counsel. That filing is

attached to this Notice as Exhibit A. Additionally, on February 18, 2020, Defendant Butowsky

served a notice of his intent to serve a deposition and document subpoena on Deborah Sines, the

former Assistant United States Attorney who coordinated the prosecutorial work related to the

murder of Plaintiff’s brother. That noticed subpoena is attached to this Notice as Exhibit B.

Dated: February 18, 2020
                                               /s/ Joshua P. Riley
                                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                               BOIES SCHILLER FLEXNER LLP
                                               1401 New York Ave NW, Washington DC 20005
                                               Tel: (202) 237-2727 / Fax: (202) 237-6131
                                               jriley@bsfllp.com
                                               mgovernski@bsfllp.com

                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               WILLKIE FARR GALLAGHER LLP
                                               1875 K Street NW, Washington, DC 20006
                                               Tel: (202) 303-1442 / Fax: (202) 303-2000
                                               mgottlieb@willkie.com

                                               Attorneys for Plaintiff Aaron Rich




                                                    2
         Case 1:18-cv-00681-RJL Document 156 Filed 02/18/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on February 18, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.



Dated: February 18, 2020

                                           /s/ Joshua P. Riley
                                           JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                           BOIES SCHILLER FLEXNER LLP
                                           1401 New York Ave NW, Washington DC 20005
                                           Tel: (202) 237-2727 / Fax: (202) 237-6131
                                           jriley@bsfllp.com
